IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40877

STATE OF IDAHO,                                  )    2013 Unpublished Opinion No. 777
                                                 )
       Plaintiff-Respondent,                     )    Filed: December 6, 2013
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
WILLIAM WESLEY STEBELTON,                        )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and GRATTON, Judge

PER CURIAM
       William Wesley Stebelton was convicted of delivery of methamphetamine, Idaho Code
§§ 37-2732(a), 18-204. The district court imposed a unified sentence of twenty-five years with
four years determinate, to run concurrently with Stebelton’s sentences in unrelated cases.
Stebelton filed an Idaho Criminal Rule 35 motion, which the district court denied. Stebelton
appeals from the denial of his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Stebelton’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Stebelton’s
Rule 35 motion is affirmed.




                                               2